--------------------------------------------------------------------------------

EXHIBIT 10.2
 
MHM AGREEMENT
 
 
This memorandum Agreement is entered into this 18th day of October, 2010 by and
between Ecologix Resource Group, Inc., a Delaware corporation (ECO) and MI-IM
Group L LC., a Nevada Limited Liability Company, (MHM).
 
 
WHEREAS ECO is in the business, both directly and through subsidiaries, of
cutting, processing and selling hardwood timber internationally,
 
 
WHEREAS ECO's operations are currently headquartered in Cameroon and require
substantial transportation expertise, financial resources and the availability
of heavy trucks and related equipment, and
 
 
WHEREAS MHM has represented that it has the necessary experience and expertise,
to coordinate and facilitate ECO's need of transportation with local Cameroonian
trucking company for the type and amount of trucks to meet ECO's current and
anticipated needs for the foreseeable future in Cameroon.
 
NOW THEREFORE the parties have entered into this agreement on the date set forth
above and for good and valuable consideration. The recitals above are an
integral part of this Agreement.
 
1.    MHM BASIC RESPONSIBILITIES MHM in good faith will use their best efforts
in coordinating between ECO and the trucking company selected by MHM that will
be performing the trucking transport for ECO. MHM will use their best effort to
facilitate all ECO timber transportation services requested and needed by ECO,
its subsidiaries and affiliates as such will vary from time to time in Cameroon
with the trucking company that MHM will introduce to ECO for their trucking
needs in Cameroon. MHM will request from the trucking company to supply all
necessary timber trucks and trailers with necessary drivers and fuel to
transport ECO timber, both logs and sawn wood, to the ports in Cameroon or the
Lot that ECO designates in Cameroon. MHM will determine that the trucking
company can fulfill its duties. The Loading and unloading is the responsibility
of ECO. ECO promises to load and unload the trucks in a timely manner. The
parties understand that the number of timber trucks and related services may
vary from day to day in relation to ECO and its customer's orders.
 
2.    ECO RESPONSIBILITIES. ECO will use its best effort to advise MHM of its
projected and scheduled needs for trucks for delivery of timber with reasonable
advance notice. ECO shall load and unload the trucks in and on ECO properties,
which shall all have customary access roads to loading areas. ECO shall endeavor
to provide (7) seven days advance notice of its needs when possible and MHM
shall use its best efforts to continuously satisfy ECO's needs.

 
1

--------------------------------------------------------------------------------

 
MHM AGREEMENT


 
MHM in good faith will use their best effort to accommodate the coordination
with the trucking company for the transportation needs as requested by ECO.
 
3. MHM COMPENSATION. MHM shall be compensated on the following basis and manner:
 
 
a.
MHM shall be paid $45 dollars (US) per truckload for truckloads one to 200 per
month, $40 dollars per truckload for truckloads 201 to 400 per month and $35 per
truckload for every load over 400 per month. Payment shall be made on a per
truckload basis 15 days after the transport truck arrives at the Eco Yard.

 
 
b.
As reimbursement for its substantial set up expenses MHM shall receive
10,000,000 restricted common shares of ECO at the time of delivery of the first
truckload by MHM.

 
 
c.
MHM shall receive a monthly issuance at the end of each quarter of options to
purchase 2,500 shares for every timber truckload delivered to the port. The
exercise price will be equal to the market price of ECO common stock on the 15th
of the month of issuance. The options shall be for (5) five years. MHM will
receive a minimum monthly issuance of 50,000 options at the end of each month at
the rate of 2,500 shares per truckload.

 
 
d.
MHM may sell not sell more than 20% of the previous days trading volume of
Ecologix common stock in any one day.

 

 
e.
Numbers of shares shall be adjusted for stock splits, stock dividends and the
like. Such shares as are issued pursuant to this agreement are "restricted
securities" as defined by Rule 144 under the Securities Act of 1933, as amended,
(the "Securities Act") and shall be otherwise restricted as provided below. The
certificates evidencing such shares shall bear the following restrictive
legends:

 
The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and may not be sold
or otherwise transferred unless registered under the Securities Act or there is
an opinion front counsel to the Company that such sale or other transfer may be
made pursuant to an exemption front the registration requirement of the
Securities Act.
 


 
2

--------------------------------------------------------------------------------

 
MHM AGREEMENT
 
This stock certificate and the shares represented thereby are issued and shall
be held subject to those particular qualifications, limitations and restrictions
concerning the sale or transfer of stock as set forth in the AGREEMENT dated as
of October 18, 2010 between MI-1M, on the one hand. and ECO on the other, which
matters are hereby referred to and made a part hereof to all of which the holder
of this certificate assents.
 
4. MHM DISCLOSURE. MHM has disclosed and will continue to disclose to ECO all
material information respecting the matters that are the subject of this
Agreement.
 
5.TAXES MHM shall be responsible for any and all tax liability for any
consideration it receives pursuant to this Agreement, and acknowledges that it
shall seek it's own tax advice and is not relying upon any tax advice or
representation regarding tax liability from ECO.
 
6.      LEGAL COMPLIANCE: MHM shall comply with all laws, rules and regulations
in the US and Cameroon, including obtaining and keeping current any necessary
licenses and permits.
 
7.      TIME: This Agreement shall be for a period of three (3) years from the
date hereof unless terminated for cause by either party upon 90 days written
notice.
 
8.      NON COMPETE MHM shall not compete in Cameroon, directly or indirectly,
with ECO including without limitation engaging in any business activity in which
ECO is engaged in throughout the term of this Agreement.
 
9.      NON DISCLOSURE   During the term of this Agreement and thereafter, MHM
shall not, without the prior written consent of management of ECO, disclose or
use for any purpose confidential information or proprietary data of ECO, except
as required  by applicable law or legal process; provided, however, that
"confidential information" shall not include any information known generally to
the public or ascertainable from public or published information (other than as
a result of unauthorized disclosure by MHM) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by ECO.
 


 
3

--------------------------------------------------------------------------------

 
MHM AGREEMENT
 
 
10).       MODIFICATION  No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of ECO & MHM. No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
11.        COMPLETE AGREEMENT No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof
 
12.      CHOICE OF LAW, JURISDICTION The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California (other than choice-of-law provisions). Each party submits to the
exclusive jurisdiction and venue of the Federal and State Courts of the State of
California for resolution of any dispute, claim or controversy arising out of or
relating to this Agreement.
 
13.      ADVICE OF COUNSEL Each party acknowledges that it has been advised by
and consulted with legal counsel prior to signing this Agreement and that it is
entering into this Agreement knowingly and voluntarily.
 


 
4

--------------------------------------------------------------------------------

 
MHM AGREEMENT
 
 
 
14.       CONSENT, ASSIGNMENT Neither party shall assign any right or delegate
any obligation hereunder without the other party's written consent, and any
purported assignment or delegation by a party hereto without the other party's
written consent shall be void. This Agreement shall be binding upon and inure to
the benefit of ECO and its successors and MHM, and its successors.
 
15.       COUNTERPARTS  This document may be executed in multiple counterparts,
each of which shall be considered an original. Electronically or facsimile
signatures shall be deemed valid as originals.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement by its duly
authorized officer effective as of the date indicated above.
 

  Ecologix Resource Group, Inc          
 
By:
/s/ Robert Radoff             Robert Radoff, President                    
MHM Group LLC.
           
By:
/s/ Hisham Elzein             Hisham Elzein          

 
 
 
 
 
 

--------------------------------------------------------------------------------